Citation Nr: 1001525	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for right knee total 
knee replacement due to right knee degenerative joint 
disease, current rated as 30 percent disabling.  

2.  Entitlement to an increased rating for post-traumatic 
degenerative disc disease and degenerative arthritis of the 
lumbar spine, currently rated as 20 percent disabling.

3.  Entitlement to a rating in excess of 10 percent for post-
traumatic degenerative disc disease and degenerative 
arthritis of the cervical spine, prior to October 22, 2008.

4.  Entitlement to a rating in excess of 20 percent for post-
traumatic degenerative disc disease and degenerative 
arthritis of the cervical spine, from October 22, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2006, May 2007, and January 2009 
rating decisions of the Anchorage, Alaska, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
June 2009, the Veteran testified before the undersigned at a 
Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

At his personal hearing, the Veteran testified that he has 
received regular treatment for his service-connected right 
knee, lumbar spine, and cervical spine disabilities at 
multiple facilities.  The claims file does not contain the 
records referenced by the Veteran which are pertinent to the 
increased rating claims, as noted by the Veteran's 
representative. Copies of the medical records have not been 
submitted by the Veteran with the exception of one private 
report.  When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  The aforementioned records are from the Alaska VA 
Healthcare Facility, Eldmendorf medical facility, the Alaska 
Spine Institute, Rebound Physical Therapy, and Tealson 
Chiropractic Facility.  These records should be obtained in 
compliance with VA's duty to assist.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the Veteran's treatment at the Alaska 
VA Healthcare Facility.  

2.  After securing the appropriate 
medical release, obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the Veteran's 
treatment at Eldmendorf medical facility, 
the Alaska Spine Institute, Rebound 
Physical Therapy, and Tealson 
Chiropractic Facility.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

